DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to a first set of patentably distinct species (distinctions are directed to details of the micro LED panel):

Display apparatus of Figs. 2A-3 with an electrophoretic reflective display stacked with micro LEDs bonded to a reflective pad.
Display apparatus of Fig. 4 with an electrophoretic reflective display stacked with vertical type micro LEDs bonded to a dimming pad.
Display apparatus of Fig. 5 with an electrophoretic reflective display stacked with lateral or flip-chip micro LEDs bonded to a dimming pad.
Display apparatus of Fig. 6 with an electrophoretic reflective display stacked with a micro LED panel with two substrates, the driving layer on the bottom substrate.

If, species I or II are elected, the claims are also directed to a second set of patentable distinct species (distinctions are directed to details of the touch layer):
Touch panel device overlapped over display surface of Fig. 8.
Touch layer integrated on micro LED panel below display surface of Fig. 9.
 
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species, in specific, with respect to the first set of species I-IV: claims directed to a dimming pattern are exclusive of the reflective pad of Figs. 2, claims directed to the location of the driving circuit layer in a bottom substrate of the 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 appears to be generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species have acquired a separate status in the art due to their recognized divergent subject matter and require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include: 
an election of one of species I, II, III or IV to be examined even though the requirement may be traversed (37 CFR 1.143) 
If either species I or II are elected, then an election of one of species A or B to be examined is also required even though the requirement may be traversed (37 CFR 1.143), and
identification of the claims encompassing the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liliana Cerullo whose telephone number is (571)270-5882.  The examiner can normally be reached on 8AM to 3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LILIANA CERULLO/            Primary Examiner, Art Unit 2621